DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered. Claims 2-4, 8-10, 13, 16 and 24 have been canceled, claims 1, 5-7, 11-12, 14-15 and 17-23 remain pending in the application. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Megiddo U.S. Patent Application 20140289645 in view of Miller U.S. Patent Application 20130120368, and further in view of SON U.S. Patent Application 20150146925.
Regarding claim 1, Megiddo discloses a method for multi-user collaborative creation, wherein the method is applied to a second terminal, the method comprising: 
obtaining a creation created by a first creator from a server, the creation comprising at least one creation element (paragraph [0024]: The collaborative authoring application 110 may enable authors to create and modify content including, but not limited to, text, images, graphics, embedded objects (e.g., audio, video objects, etc.). Authors may create distinct portions of the content to be combined into a single, coherent work… The collaborative authoring application 110 may be a word processing application… and comparable ones; paragraph [0059]: operation 902, where edits and/or comments for collaboratively created content may be received at a collaboration application; paragraph [0023]: a collaborative authoring application (or service) 110 executed on a server may be accessed by a plurality of authors such as authors 114 to create and process content individually or collaboratively; paragraph [0060]: details of selected edits or comments may be displayed upon selection of one or more edits or comments); 
obtaining creation information corresponding to each creation element according to the creation (paragraph [0045]: Authors employing a collaborative authoring application according to embodiments may determine easily who--if anyone--changed their content and if they made a suggestion, what happened; paragraph [0060]: At operation 906, the application may present a summary of edits and/or comments such as author of an edit, source of a comment); and 
determining the first creator corresponding to the each creation element according to the creation information corresponding to the each creation element (paragraph [0060]: At operation 906, the application may present a summary of edits and/or comments such as author of an edit, source of a comment; paragraph [0045]: Authors employing a collaborative authoring application according to embodiments may determine easily who--if anyone--changed their content and if they made a suggestion, what happened).
 Megiddo discloses all the features with respect to claim 1 as outlined above. Megiddo further discloses conventional keyboard /mouse input (paragraph [0036]). However, Megiddo fails to disclose a three-dimensional (3D) creation, the at least one creation element being determined by a first terminal corresponding to the first creator, wherein the creation element corresponding to the gesture action is determined to be a point when a start point and an end point of the gesture action are a same point, and there is no other element before the start point and the end point; or the creation element corresponding to the gesture action is determined to be a plane when a start point and an end point of the gesture action are a same point, and the start point and the end point form a circle or a polygon; the creation information comprising a first creator identifier, where the first creator identifier being configured to identify the first creator; wherein the obtaining creation information corresponding to each creation element according to the 3D creation comprises: displaying the 3D creation in a 3D space by an augmented reality (AR) approach; and displaying the creation information corresponding to the each creation element in the 3D space by performing mouse picking or clicking the each creation element and determining the creation information corresponding to the each creation element according to information displayed in the 3D space.
Miller discloses a three-dimensional (3D) creation, the at least one creation element being determined by a first terminal corresponding to the first creator, the creation information comprising a first creator identifier, where the first creator identifier being configured to identify the first creator (paragraph [0076]: the collaboration API provides a transform function which a script or a compiled program may invoke with a parameter list that include the identifier of an entity (e.g., a component, an element such as a 3D basic shape, etc.), an operation selected from a predefined list (e.g., translate, rotate, scale), and a user identifier; paragraph [0097]: At block 652, model data is received from a modeling application such as the modeling client 52, for example. At block 658, one or more email addresses (or other suitable identifiers) of users being invited to participate in collaborative modeling are received; paragraph [0096]: at block 604, modifications commands may be received. The component may be modified in accordance with the received commands at block 606);
the creation element corresponding to the action is determined to be a point when a start point and an end point of the action are a same point, and there is no other element before the start point and the end point (paragraph [0091]: the user selects the component for editing by... pointing to the visual representation of the component and activating a certain control (e.g., a button));
wherein the obtaining creation information corresponding to each creation element according to the 3D creation comprises: displaying the 3D creation in a 3D space; and displaying the creation information corresponding to the each creation element in the 3D space by performing mouse picking or clicking the each creation element and determining the creation information corresponding to the each creation element according to information displayed in the 3D space (paragraph [0004]: A user typically interacts with 3D modeling software via input devices such as a keyboard, mouse, trackball, and/or stylus, and the drafting document is displayed on a graphical display device, such as a computer monitor or screen; paragraph [0038]: The browser application 50 also may provide a window within which the modeling client 52 may render 3D models, and via which the modeling client 52 may receive from the input device 40 (e.g., a mouse); paragraph [0067]: draw multiple shapes and group the shapes using the user interface of the modeling client 52 (e.g., by selecting several shapes with a mouse and activating an icon for generating a group of selected shapes)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Megiddo’s to use identifier as taught by Miller, to enable collaboratively developing a model on a communication network smoothly.
Megiddo as modified by Miller discloses all the features with respect to claim 1 as outlined above. However, Megiddo as modified by Miller fails to disclose the gesture action is determined to be a point when a start point and an end point of the gesture action are a same point; or the creation element corresponding to the gesture action is determined to be a plane when a start point and an end point of the gesture action are a same point, and the start point and the end point form a circle or a polygon; displaying the creation by an augmented reality (AR) approach.
SON discloses the gesture action is determined to be a point when a start point and an end point of the gesture action are a same point; or the creation element corresponding to the gesture action is determined to be a plane when a start point and an end point of the gesture action are a same point, and the start point and the end point form a circle or a polygon (paragraph [0101]: When a specific user gesture is input in a specific object region, the electronic device uses the point at which the user gesture has been input as a focus region; paragraph [0043]: a user indicates a certain object with his finger and then makes a circle gesture; SON’s teaching of point or circle gesture can be combined with Megiddo and Miller’s device, to create element with point or circle gesture); 
displaying the creation by an augmented reality (AR) approach (paragraph [0207]: a vertical direction normal vector of the code image may be estimated according to a shape disposed on an (x, y) plane of the code image, a position and a shape, etc. on a three-dimensional (3D) space of a virtual object of augmented reality or a virtual reality may be easily calculated. Therefore, a 3D or 2D virtual object (e.g., GUI information such as a list menu, a photo, an avatar, a 3D character, etc.) may be matched and displayed so that it may correspond to a pattern of the image).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Megiddo and Miller’s to detect user gesture as taught by SON, to display information conveniently.

Regarding claim 11, Megiddo as modified by Miller and SON discloses an apparatus for multi-user collaborative creation, wherein the apparatus is applied to a second terminal, the apparatus comprising a processor (Megiddo’s processing unit 802) and a computer-readable medium (Megiddo’s system memory 804) for storing program codes, which, when executed by the processor, cause the processor to implement the method according to claim 1 (Megiddo’s paragraph [0054]: the processor executes a method as described above or comparable ones in conjunction with instructions stored in the memory device).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Megiddo’s to use identifier as taught by Miller, to enable collaboratively developing a model on a communication network smoothly; and combine Megiddo and Miller’s to detect user gesture as taught by SON, to display information conveniently.

Claim 14 recites the functions of the method recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 1 applies to the medium steps of claim 14.

Claim 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Megiddo U.S. Patent Application 20140289645 in view of Miller U.S. Patent Application 20130120368, in view of SON U.S. Patent Application 20150146925, and further in view of Kidron U.S. Patent Application 20140223099.
Regarding claim 19, Megiddo as modified by Miller, SON and Kidron discloses the method according to claim 1, wherein the obtaining a 3D creation created by a first creator comprises:
transmitting a creation obtaining request to the server, the creation obtaining request comprising a 3D creation identifier and the second creator identifier, the 3D creation identifier being used by the server to determine the 3D creation requested by the second terminal (Kidron’s paragraph [0103]: Once a shared content collection has been established, the SCM component (server) may maintain and update the shared content collection as necessary… At 780, a user of the shared content collection may request to modify the shared content collection. The request may be initiated when a user attempts to modify the shared content collection... The modification request may include an identifier for the shared content collection (e.g., SC768765, name of collection, etc.), user identifier (second creator identifier), modification type (e.g., add, delete, rename, etc.), content items to be modified, and other relevant information); and
receiving the 3D creation transmitted by the server according to the 3D creation identifier and the second creator identifier (Kidron’s paragraph [0103]: At 782, the SCM component may check the attributes of the shared content collection for any restrictions, including view/share restrictions and modification restrictions. If the requested modification by the user is not allowed, the requesting user may be notified at 794... If the requested modification by the user is allowed at 784, the SCM component may make the modification, and then time stamp the modified version of the file before saving it on the shared content database at 786… the SCM component may verify whether the user has the right to modify the content collection and/or whether the modification is acceptable under the restrictions in 782; Miller’s paragraph [0020]: FIG. 7 is a messaging diagram that illustrates an example technique for collaborative 3D modeling at a pair of client devices communicatively coupled to a collaboration server; Megiddo’s paragraph [0060]: details of selected edits or comments may be displayed upon selection of one or more edits or comments).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Megiddo, Miller and SON’s to verify modification scheme as taught by Kidron, to provide user accurate and most updated information.

Regarding claim 22, Megiddo as modified by Miller, SON and Kidron discloses the method according to claim 1, after the determining the first creator corresponding to the each creation element according to the creation information corresponding to the each creation element, the method further comprises:
transmitting a creation modification request to the first terminal corresponding to the first creator, the creation modification request comprising a creation element identifier, a modification scheme and a second creator identifier, the second creator identifier being configured to identify a second creator who requests to modify the 3D creation (Miller’s paragraph [0096]: at block 604, modifications commands may be received. The component may be modified in accordance with the received commands at block 606; paragraph [0102]: at block 752, an indication of one or more operations applied to a model is received from a first client device, and an indication of one or more operations applied to the model is received from a second client device at block 752. The conflicts, if any, between the operations received at blocks 752 and 754 are resolved at block 756 using OT techniques or in any other suitable manner; paragraph [0076]: the collaboration API provides a transform function which a script or a compiled program may invoke with a parameter list that include the identifier of an entity (e.g., a component, an element such as a 3D basic shape, etc.), an operation selected from a predefined list (e.g., translate, rotate, scale), and a user identifier; paragraph [0029]: a user operating the client device 12 develops a model of an object or a group of objects in collaboration with another user operating the client device 14. The communication system 10 may also include a modeling server 18 in which a collaboration engine 20 facilitates interactions between the client devices 12 and 14 during the collaborative development process; see fig. 1, client device 12 and 14 can communicate directly and bypass server; Kidron’s paragraph [0103]: Once a shared content collection has been established, the SCM component (server) may maintain and update the shared content collection as necessary… At 780, a user of the shared content collection may request to modify the shared content collection. The request may be initiated when a user attempts to modify the shared content collection... The modification request may include an identifier for the shared content collection (e.g., SC768765, name of collection, etc.), user identifier (second creator identifier), modification type (e.g., add, delete, rename, etc.), content items to be modified, and other relevant information);
receiving a creation modification response returned by the first terminal according to the creation modification request, the creation modification response being fed by the first terminal according to a determined result which is obtained by determining whether the modification scheme is appropriate according to the creation element identifier and the second creator identifier, the creation modification response comprising approval of modification of the second terminal or disapproval of modification of the second terminal (Miller’s paragraph [0107]: the modifications may be applied to generate an initial modified version of the model data with expectation that the modeling server will approve the modifications in their entirety… indicate how the master copy of the model was modified at the modeling server in response to the modifications provided at block 810 and, in some cases, one or more other modifications submitted from other client devices… The modifications applied at block 806 in such cases may be undone and new modifications, consistent with the server broadcast received at block 812, are applied at block 814 to generate an approved modified version of the model data; paragraph [0029]: a user operating the client device 12 develops a model of an object or a group of objects in collaboration with another user operating the client device 14. The communication system 10 may also include a modeling server 18 in which a collaboration engine 20 facilitates interactions between the client devices 12 and 14 during the collaborative development process; see fig. 1, client device 12 and 14 can communicate directly and bypass server; Kidron’s paragraph [0103]: At 782, the SCM component may check the attributes of the shared content collection for any restrictions, including view/share restrictions and modification restrictions (restrictions defined by creator from first terminal). If the requested modification by the user is not allowed, the requesting user may be notified at 794... If the requested modification by the user is allowed at 784, the SCM component may make the modification… the SCM component may verify whether the user has the right to modify the content collection and/or whether the modification is acceptable under the restrictions in 782); and
when the creation modification response is the approval of modification, modifying the creation element corresponding to the creation element identifier according to the modification scheme and uploading the modified 3D creation to the server to enable the server to store the modified 3D creation, wherein the modified 3D creation is updated by the second terminal using the modified creation element (Kidron’s paragraph [0103]: If the requested modification by the user is allowed at 784, the SCM component may make the modification, and then time stamp the modified version of the file before saving it on the shared content database at 786… the SCM component may verify whether the user has the right to modify the content collection and/or whether the modification is acceptable under the restrictions in 782; Miller’s paragraph [0020]: FIG. 7 is a messaging diagram that illustrates an example technique for collaborative 3D modeling at a pair of client devices communicatively coupled to a collaboration server; Megiddo’s paragraph [0060]: details of selected edits or comments may be displayed upon selection of one or more edits or comments).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Megiddo, Miller and SON’s to verify modification scheme as taught by Kidron, to provide user accurate and most updated information.

Regarding claim 20, Megiddo as modified by Miller, SON and Kidron discloses the method according to claim 22, wherein before uploading the modified 3D creation to the server, the method further comprises:
associating the modified creation element with the second creator identifier corresponding to the second terminal to obtain a first association relationship (Megiddo’s paragraph [0060]: At operation 906, the application may present a summary of edits and/or comments such as author of an edit, source of a comment; paragraph [0045]: Authors employing a collaborative authoring application according to embodiments may determine easily who--if anyone--changed their content and if they made a suggestion, what happened);
the uploading the modified 3D creation to the server comprising:
uploading the modified 3D creation and the first association relationship to the server (Megiddo’s paragraph [0060]: At operation 906, the application may present a summary of edits and/or comments such as author of an edit, source of a comment; paragraph [0045]: Authors employing a collaborative authoring application according to embodiments may determine easily who--if anyone--changed their content and if they made a suggestion, what happened; Kidron’s paragraph [0103]: If the requested modification by the user is allowed at 784, the SCM component may make the modification, and then time stamp the modified version of the file before saving it on the shared content database at 786).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Megiddo, Miller and SON’s to verify modification scheme as taught by Kidron, to provide user accurate and most updated information.

Regarding claim 21, Megiddo as modified by Miller, SON and Kidron discloses the method according to claim 20, wherein before uploading the modified 3D creation to the server, the method further comprises:
associating the modified creation element with a modification time to obtain a second association relationship (Kidron’s paragraph [0103]: If the requested modification by the user is allowed at 784, the SCM component may make the modification, and then time stamp the modified version of the file before saving it on the shared content database at 786);
the uploading the modified creation element and the first association relationship to the server comprising:
uploading the modified 3D creation, the first association relationship and the second association relationship to the server (Megiddo’s paragraph [0060]: At operation 906, the application may present a summary of edits and/or comments such as author of an edit, source of a comment; paragraph [0045]: Authors employing a collaborative authoring application according to embodiments may determine easily who--if anyone--changed their content and if they made a suggestion, what happened; Kidron’s paragraph [0103]: If the requested modification by the user is allowed at 784, the SCM component may make the modification, and then time stamp the modified version of the file before saving it on the shared content database at 786).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Megiddo, Miller and SON’s to verify modification scheme as taught by Kidron, to provide user accurate and most updated information.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Megiddo U.S. Patent Application 20140289645 in view of Miller U.S. Patent Application 20130120368, in view of SON U.S. Patent Application 20150146925, in view of Kidron U.S. Patent Application 20140223099, and further in view of Leefsma U.S. Patent Application 20180130259.
Regarding claim 17, Megiddo as modified by Miller, SON, Kidron and Leefsma discloses the method according to claim 22, wherein the 3D creation has already been uploaded by the first terminal to the server before being requested by the second terminal (Leefsma’s paragraph [0069]: A device user may upload a 3D model to a remote server. The user, and other users with other devices, may be able to receive data from the remote server and view the 3D model using a web browser or other program).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Megiddo, Miller, SON and Kidron’s to apply an augmented reality as taught by Leefsma, to enable coloration with a team of people in an Augmented Reality (AR) environment.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Megiddo U.S. Patent Application 20140289645 in view of Miller U.S. Patent Application 20130120368, in view of SON U.S. Patent Application 20150146925, and further in view of Leefsma U.S. Patent Application 20180130259.
Regarding claim 18, Megiddo as modified by Miller, SON and Leefsma discloses the method according to claim 1, wherein the 3D creation is created according to a gesture action of the first creator in a 3D space (Leefsma’s paragraph [0008]: to send information about the detected in-air gesture to the processor. The processor was operable to process an in-air gesture to manipulate an object currently rendered on a virtual workspace display).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Megiddo, Miller and SON’s to apply an augmented reality as taught by Leefsma, to enable coloration with a team of people in an Augmented Reality (AR) environment.

Claim 5, 7, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller U.S. Patent Application 20130120368 in view of SON U.S. Patent Application 20150146925.
Regarding claim 5, Miller discloses a method for multi-user collaborative creation, wherein the method is applied to a first terminal, the method comprising: 
obtaining an action of a first creator in a three-dimensional (3D) space; determining at least one creation element according to the action, the creation element comprising a point, a line or a plane (paragraph [0005]: 3D modeling software allows a user to draw various three-dimensional shapes... To share models, users transmit to each other files with the corresponding model data, or upload the files to data servers; paragraph [0076]: the collaboration API provides a transform function which a script or a compiled program may invoke with a parameter list that include the identifier of an entity (e.g., a component, an element such as a 3D basic shape, etc.), an operation selected from a predefined list (e.g., translate, rotate, scale), and a user identifier; paragraph [0059]: invoke various functions of the OpenGL API for drawing lines, points, and other basic primitives to efficiently generate raster images); 
generating a 3D creation according to all the creation element; and uploading the 3D creation to a server (paragraph [0005]: 3D modeling software allows a user to draw various three-dimensional shapes... To share models, users transmit to each other files with the corresponding model data, or upload the files to data servers; paragraph [0076]: the collaboration API provides a transform function which a script or a compiled program may invoke with a parameter list that include the identifier of an entity (e.g., a component, an element such as a 3D basic shape, etc.), an operation selected from a predefined list (e.g., translate, rotate, scale), and a user identifier; paragraph [0096]: at block 604, modifications commands may be received. The component may be modified in accordance with the received commands at block 606);
wherein the determining at least one creation element according to the action comprises:
when a start point and an end point of the action are a same point, and there is no other element before the start point and the end point, determining that the creation element corresponding to the action is a point (paragraph [0091]: the user selects the component for editing by... pointing to the visual representation of the component and activating a certain control (e.g., a button); paragraph [0059]: invoke various functions of the OpenGL API for drawing lines, points, and other basic primitives to efficiently generate raster images).
Miller discloses all the features with respect to claim 5 as outlined above. However, Miller fails to disclose a gesture action, when a start point and an end point of the gesture action are a same point, determining that the creation element corresponding to the gesture action is a point; or when a start point and an end point of the gesture action are a same point, and the start point and the end point form a circle or a polygon, determining that the creation element corresponding to the gesture action is a plane. 
SON discloses a gesture action, the creation element comprising a point, a line or a plane (paragraph [0151]: FIG. 17A illustrates a user gesture detected in a straight line from a point where a start pattern exists to a point where an end pattern exists, FIGS. 17B and 17C each illustrate a user gesture detected in a diagonal direction from a point where a start pattern exists to a point where an end pattern exists, and FIG. 17D illustrates a character "P" input inside a data matrix via a user gesture);
when a start point and an end point of the gesture action are a same point, determining that the creation element corresponding to the gesture action is a point; or when a start point and an end point of the gesture action are a same point, and the start point and the end point form a circle or a polygon, determining that the creation element corresponding to the gesture action is a plane (paragraph [0101]: When a specific user gesture is input in a specific object region, the electronic device uses the point at which the user gesture has been input as a focus region; paragraph [0043]: a user indicates a certain object with his finger and then makes a circle gesture; SON’s teaching of point or circle gesture can be combined with Megiddo and Miller’s device, to create element with point or circle gesture).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Miller’s to detect user gesture as taught by SON, to display information conveniently.

Regarding claim 7, Miller as modified by SON discloses the method according to claim 5, wherein before the uploading the 3D creation to a server, the method further comprising:
displaying the 3D creation in a 3D space by an augmented reality (AR) approach (SON’s paragraph [0207]: a vertical direction normal vector of the code image may be estimated according to a shape disposed on an (x, y) plane of the code image, a position and a shape, etc. on a three-dimensional (3D) space of a virtual object of augmented reality or a virtual reality may be easily calculated. Therefore, a 3D or 2D virtual object (e.g., GUI information such as a list menu, a photo, an avatar, a 3D character, etc.) may be matched and displayed so that it may correspond to a pattern of the image).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Miller’s to detect user gesture as taught by SON, to display information conveniently.

Claim 12 recites the functions of the method recited in claim 5 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 5 applies to the apparatus steps of claim 12.

Claim 15 recites the functions of the method recited in claim 5 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 5 applies to the medium steps of claim 15.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller U.S. Patent Application 20130120368 in view of SON U.S. Patent Application 20150146925, and further in view of Megiddo U.S. Patent Application 20140289645.
Regarding claim 6, Miller as modified by SON and Megiddo discloses the method according to claim 5, wherein before the generating a 3D creation according to all the creation element, the method further comprises: 
obtaining creation information corresponding to each creation element, the creation information comprising a first creator identifier (Megiddo’s paragraph [0024]: The collaborative authoring application 110 may enable authors to create and modify content including, but not limited to, text, images, graphics, embedded objects (e.g., audio, video objects, etc.). Authors may create distinct portions of the content to be combined into a single, coherent work; paragraph [0059]: operation 902, where edits and/or comments for collaboratively created content may be received at a collaboration application; Miller’s paragraph [0076]: the collaboration API provides a transform function which a script or a compiled program may invoke with a parameter list that include the identifier of an entity (e.g., a component, an element such as a 3D basic shape, etc.), an operation selected from a predefined list (e.g., translate, rotate, scale), and a user identifier); 
associating the creation information corresponding to the each creation element with the creation element to obtain each associated creation element (Megiddo’s paragraph [0045]: Authors employing a collaborative authoring application according to embodiments may determine easily who--if anyone--changed their content and if they made a suggestion, what happened); 
correspondingly, the generating a 3D creation according to all the creation element comprises: 
generating the 3D creation according to all the associated creation element (Miller’s paragraph [0096]: at block 604, modifications commands may be received. The component may be modified in accordance with the received commands at block 606).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Miller and SON’s to associate creation information with element as taught by Megiddo, to keep track of multiple users' changes.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Miller U.S. Patent Application 20130120368 in view of SON U.S. Patent Application 20150146925, and further in view of Kidron U.S. Patent Application 20140223099.
Regarding claim 23, Miller as modified by SON and Kidron discloses the method according to claim 5, wherein after the uploading the 3D creation element to a server, the method further comprises:
receiving a creation modification request transmitted by a second terminal, the creation modification request comprising a creation element identifier, a modification scheme, and a second creator identifier, the second creator identifier being configured to identify a second creator who requests to modify the 3D creation (Miller’s paragraph [0096]: at block 604, modifications commands may be received. The component may be modified in accordance with the received commands at block 606; paragraph [0102]: at block 752, an indication of one or more operations applied to a model is received from a first client device, and an indication of one or more operations applied to the model is received from a second client device at block 752; paragraph [0076]: the collaboration API provides a transform function which a script or a compiled program may invoke with a parameter list that include the identifier of an entity (e.g., a component, an element such as a 3D basic shape, etc.), an operation selected from a predefined list (e.g., translate, rotate, scale), and a user identifier);
determining whether the modification scheme is appropriate according to the creation element identifier and the second creator identifier, to obtain a determined result (Miller’s paragraph [0102]: at block 752, an indication of one or more operations applied to a model is received from a first client device, and an indication of one or more operations applied to the model is received from a second client device at block 752. The conflicts, if any, between the operations received at blocks 752 and 754 are resolved at block 756 using OT techniques or in any other suitable manner; paragraph [0107]: the modifications may be applied to generate an initial modified version of the model data with expectation that the modeling server will approve the modifications in their entirety; Kidron’s paragraph [0103]: At 782, the SCM component may check the attributes of the shared content collection for any restrictions, including view/share restrictions and modification restrictions… the SCM component may verify whether the user has the right to modify the content collection and/or whether the modification is acceptable under the restrictions in 782);
feeding a creation modification response back to the second terminal according to the determined result, the creation modification response comprising approval of modification or disapproval of modification (Miller’s paragraph [0107]: the modifications may be applied to generate an initial modified version of the model data with expectation that the modeling server will approve the modifications in their entirety… indicate how the master copy of the model was modified at the modeling server in response to the modifications provided at block 810 and, in some cases, one or more other modifications submitted from other client devices… The modifications applied at block 806 in such cases may be undone and new modifications, consistent with the server broadcast received at block 812, are applied at block 814 to generate an approved modified version of the model data; Kidron’s paragraph [0103]: At 782, the SCM component may check the attributes of the shared content collection for any restrictions, including view/share restrictions and modification restrictions. If the requested modification by the user is not allowed, the requesting user may be notified at 794... If the requested modification by the user is allowed at 784, the SCM component may make the modification).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Miller and SON’s to verify modification scheme as taught by Kidron, to provide user accurate and most updated information.

Response to Arguments

Applicant's arguments filed 1/18/2022, page 8 - 14, with respect to the rejection(s) of claim(s) 1 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 8-14 that Megiddo, Miller and Son fails to disclose the determination of a creation element being a point or a plane through analyzing the gesture action the first creator in a 3D space, let alone the determination of the creation element to be a point when a start point and an end point of the gesture action are a same point and there is no other element before the start point and the end point; or the determination of the creation element to be a plane when a start point and an end point of the gesture action are a same point and the start point and the end point form a circle or a polygon. 

In reply, the rejection is based on Megiddo, Miller and SON combined. Miller discloses the creation element corresponding to the action is determined to be a point when a start point and an end point of the action are a same point, and there is no other element before the start point and the end point (paragraph [0091]: the user selects the component for editing by... pointing to the visual representation of the component and activating a certain control (e.g., a button)).
SON discloses the gesture action is determined to be a point when a start point and an end point of the gesture action are a same point; or the creation element corresponding to the gesture action is determined to be a plane when a start point and an end point of the gesture action are a same point, and the start point and the end point form a circle or a polygon (paragraph [0101]: When a specific user gesture is input in a specific object region, the electronic device uses the point at which the user gesture has been input as a focus region; paragraph [0043]: a user indicates a certain object with his finger and then makes a circle gesture; SON’s teaching of point or circle gesture can be combined with Megiddo and Miller’s device, to create element with point or circle gesture). 

For claim 1, suggest applicant amend the claim to “the creation element corresponding to the gesture action is determined to be a point when a start point and an end point of the gesture action are a same point, and there is no other element before the start point and the end point; and the creation element corresponding to the gesture action is determined to be a plane when a start point and an end point of the gesture action are a same point, and the start point and the end point form a circle or a polygon”.
For claim 5, suggest applicant incorporate claim 6 into claim 5, besides change “or” to “and” as suggestion to claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616